                       IN THE UNITED
          Case 2:21-cr-00310-CDJ     STATES1-1
                                  Document  DISTRICT  COURT Page 1 of 2
                                               Filed 08/11/21
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                         INFORMATION

DESIGNATION FORM to be used by counsel to indicate the category of the case for the
purpose of assignment to appropriate calendar.
Address of Plaintiff: 615 Chestnut Street, Suite 1250, Philadelphia, PA 19106-4476

Post Office:   Philadelphia                           County:    Philadelphia

City and State of Defendant:     Philadelphia, Pennsylvania
County: Philadelphia                  Register Number: N/A

Place of accident, incident, or transaction:          Eastern District of Pennsylvania

Post Office: Philadelphia                             County:     Philadelphia
RELATED CASE, IF ANY:

Criminal cases are deemed related when the answer to the following question is Ayes@.
Does this case involve a defendant or defendants alleged to have participated in the same action
or transaction, or in the same series of acts or transactions, constituting an offense or offenses?
Yes - In Re: Rodney Martinez 2120-00376; Stephen Kish 2021-00372; Jesse Fleck 2021-00374;
Mark Irvello 2021-00371; Peter Brauner 2021-00373; Stanley Woloff 2021-00377; James Turner
2021-00378 and John Brady 2021-00398          *All Informations to be filed today*

      Case Number:                   Judge:
CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTORNEY ONLY)
1.                Antitrust
2.                Income Tax and other Tax Prosecutions
3.                Commercial Mail Fraud
4.                Controlled Substances
5.               Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68)
               and Mail Fraud other than commercial
6.                General Criminal
               18 U.S.C. § 666(a)(1)(A), (b) (theft from organization receiving federal funds -
               1 count); 18 U.S.C. § 666(a)(1)(B), (b) (bribery concerning federal programs - 1
               count) 18 U.S.C. § 2 (aiding and abetting – 1 count)
               Notice of forfeiture

(U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICULAR CRIME AND STATUTE CHARGED
TO BE VIOLATED AND STATE ANY PREVIOUS CRIMINAL NUMBER FOR SPEEDY TRIAL
ACT TRACKING PURPOSES)


DATE: 8-11-2021                                 /S/ Louis D. Lappen
                                               Louis D. Lappen
                                               Deputy United States Attorney
File No. 2021R00375
US v. David Abell
         Case 2:21-cr-00310-CDJ Document 1-1 Filed 08/11/21 Page 2 of 2
Defendant: David Abell

DOB: 8/2/1949
